DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed on 11/11/2021 has been entered. Applicant’s amendment to the claims have overcome the 35 U.S.C. § 112(a), and the 35 USC § 103 obviousness rejection previously presented in the Non-Final Office Action filed 09/14/2021. 
Claim status
Claims 1, 3 – 11, 13 – 21, 23 – 33 remain pending
Claims 1, 3 – 11 and 21 are amended
Claims 31 – 33 are newly added claims
Claims 2, 12 and 22 are cancelled
The amendment and Applicant’s arguments filed on 11/11/2021 have been fully considered. In view of Applicant’s amendment and arguments, the following is an Examiner’s statement for the reasons for allowance.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided 
Authorization for this examiner’s amendment was given in an interview with Andrew T. Spence (attorney of record) on 02/03/2022.

The application has been amended as follows: 
	Claim 1, line 20: “based upon a comparison of the magnitude of the stress relative to a threshold total stress value;”
	Claim 4, lines 3-4: “configured to perform the stress and warping analyses includes a corner stress analysis in which the computing apparatus is configured to at least;”
	Claim 5, line 1: “wherein the computing apparatus configured to perform the stress and warping analyses includes a warping analysis;” and in line 3: “in which the computing apparatus;”
	Claim 6, line 1: “wherein the computing apparatus,” and in line 5: “wherein the computing apparatus;”
	Claim 7, line 6: “wherein the computing apparatus;”
	Claim 8, line 1: “wherein the computing apparatus;”
	Claim 9, lines 2-3: “wherein the computing apparatus;”
	Claim 10, lines 2-3: “wherein the computing apparatus…”

Allowable Subject Matter
Claims 1, 3 – 11, 13 – 21, 23 – 33 are allowed.

The closest prior art of record is represented by OGAWA et al. (Machine English translation of JP-2017211977-A), Hull et al. (US 2009/0072447 A1), and Hull et al. (USPAT. 5,772,947; Hull’2).
The prior art of record – taken alone or in combination – fails to teach, suggest or provide motivation, which would anticipate or render as obvious an additive manufacturing apparatus for manufacturing a metallic three-dimensional (3D) object and methods for its use, the apparatus including a computing apparatus including a processor and a memory storing executable instructions that in response to execution by the processor operate portions of the additive manufacturing system to receive a solid model of the (3D) object, perform a geometric analysis of the solid model composed of a mesh of polygons, to identify a region of the three-dimensional object requiring a support structure, and perform stress and warping analyses of the solid model at the region so identified, the stress and warping analysis including a production of stress vectors for the region of the three-dimensional object requiring a support structure, and select a type of support structure to place at the region so identified based on the stress and warping analyses so performed including an analysis of a magnitude of stress computed from the stress vectors, the type of support structure selected based upon a comparison of the magnitude of the stress relative to a threshold total stress value, and generate a shell of the three-dimensional object based on the solid model, including the support structure at the region so identified and of the type so selected.

Therefore, the invention is deemed novel and non-obvious over the prior art of record of OGAWA, Hull and Hull’2, since their combination would not have teach, suggest, or motivate one of ordinary skill in the art of an additive manufacturing apparatus, methods for its use and a computer-readable storage medium, capable of manufacturing a metallic three-dimensional object encompassing all the claimed limitations as recited in amended claims 1, 11 and 21. Consequently, claims 1, 11 and 21 are found allowable over the prior art of record. Claims 3 – 10, 13 – 20 and 22 – 33 are allowable as being in dependent form from allowable claims 1, 11 and 21. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDGAREDMANUEL TROCHE whose telephone number is (571)272-9766. The examiner can normally be reached M-F 7:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sam Zhao can be reached on 571-270-5343. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/EDGAREDMANUEL TROCHE/Examiner, Art Unit 1744                                                                                                                                                                                                        






/FRANCISCO W TSCHEN/Primary Examiner, Art Unit 1712